ORDER
This matter is here on the plaintiffs pro se appeal from a Superior Court order granting the defendants’ motion to stay. After consideration of the prebriefing materials, this ease was assigned to the full court for a session in conference in accordance with Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure.
In this case the plaintiff filed a motion on March 6,1997 for review of an administrative *1177action alleging that he was wrongfully disciplined by the Department of Corrections, in violation of the “Morris Rules.” On April 14, 1997, the defendants filed a motion to stay the proceedings, pending the outcome of an appeal before this Court in a matter involving the same issue in the case of L’Heureux v. Vose, No. 95-590. On May 5, 1997, the trial justice entered an order granting the defendants’ motion to stay the proceedings, and plaintiff filed a timely notice of appeal. We deny and dismiss the plaintiffs appeal for two reasons.
First, the appeal is interlocutory. Interlocutory orders are those that are provisional or temporary, or that decide some intermediate point or matter but are not a final decision of the whole matter. The plaintiff is appealing the granting of a stay, which is not a final order or judgment; therefore, this appeal is premature. Second, this plaintiff has previously raised the identical issue in a previous appeal, Simpson v. Vose, 685 A.2d 285 (R.I.1996), which we declined to address because a similar issue was pending before this court in L’Heureux v. Vose, No. 95-590. That issue remains pending before this Court and we will therefore abide by our earlier decision.
We have carefully considered the record in this case and the arguments of the plaintiff, and for the reasons stated we deny and dismiss the appeal and affirm the order of the Superior Court. The papers in the case may be returned to the Superior Court.